Citation Nr: 0203534	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  99-10 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a higher rating for cluster headaches, 
initially assigned a 30 percent evaluation, effective from 
March 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1970 to November 
1974.

This appeal came to the Board of Veterans' Appeals (Board) 
from October 1997 and later RO rating decisions that granted 
service connection for cluster headaches and assigned a 
30 percent evaluation for this condition, effective from 
March 1997.  In August 2000, the Board remanded the case to 
the RO for additional development.

The evidence, including reports of the veteran's VA 
evaluations in March 1998 and March 2001, indicates that the 
veteran's cluster headaches may cause right eye tearing and 
pain, jaw pain, and left pupil constriction.  In a written 
argument dated in March 2002, the veteran's representative 
requests secondary service connection for the conditions 
attributable to the veteran's service-connected cluster 
headaches.  Inasmuch as these are shown by the evidence to be 
symptoms of the service-connected headaches, "secondary 
service connection" is not an issue.  As for the neck pain, 
however, this claim has not been adjudicated by the RO and 
will not be addressed by the Board.  This matter is referred 
to the RO for appropriate action.


FINDING OF FACT

The veteran's cluster headaches are severe and frequent, and 
produce prostrating attacks that interfere with his ability 
to work.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for cluster 
headaches are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.20, 4.124a, Code 8100 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from November 1970 to November 
1974.

VA and private medical records show that the veteran was 
treated and evaluated for headaches in the 1980's, 1990's, 
2000, and 2001.  The private medical reports indicate that he 
was treated primarily for unrelated matters in the 1980's and 
for occasional headaches in the early 1990's.  The VA medical 
reports reveal that he has been treated continuously for 
cluster headaches since 1996.  The more salient VA medical 
reports are discussed below.

A VA report shows that the veteran underwent neurological 
evaluation in May 1996.  He gave a history of headaches for 
the last 20 years when he developed severe left hemicranial 
headaches.  He reported that each episode of headache was 
characterized by left frontal-temporal, sharp, piercing, ice 
pick-like pain associated with excessive tears from the left 
eye, congestion of the left nostril, and postnasal drip.  On 
several occasions, he noticed blurring of vision of the left 
eye.  Each headache episode lasted for several minutes to 2 
hours.  The current frequency of the headaches was 2 to 3 
times a week.  In the past, there had been periods when he 
had headaches for several days, followed by remission lasting 
for a year.  Over the last year, the frequency of the 
headaches had gone up.  In 1995, he had continuous headaches 
for 4 months.  The headaches reportedly interfered with his 
activities of daily living, resulting in loss of work.  He 
had tried various medications and was currently on Inderal.  
He had found some benefit from this medication.  He stated 
that the frequency, duration, and intensity of the headaches 
had gone down.  He also took Darvon for headaches.  No 
significant neurological deficits were found.  The impression 
was cluster headaches.  

A VA report of the veteran's treatment in July 1996 notes 
that he continued to have headaches.  He reported 3 to 4 
episodes per day.  He reported that his last headache lasted 
about one and 1/2 hours.  The assessment was cluster headaches.

A VA neurological consultation in March 1997 notes that the 
veteran had a history of headaches in the left hemicranium 
with excessive lacrimation.  He was on propranolol that 
reduced the frequency of the headaches somewhat.  The 
examiner added Periactin and sumatriptan to the regimen, and 
the headaches were reportedly under better control.  The 
veteran reported that he still had headaches 2 or 3 times a 
week.  He stopped taking Periactin after developing 
gastrointestinal discomfort and diarrhea.  The impression was 
chronic cluster headaches.

The veteran underwent a VA neurological evaluation in June 
1997.  He described headaches that were variable and 
intermittent, sometimes lasting for months at a time and 
daily.  Some months he reported no headaches.  When he got 
the headaches they had a rather sudden onset, and he became 
nauseated and he got pain behind the eyes, predominantly the 
left eye, and eye tearing.  He described a piercing pain that 
radiated from the eye to the left jaw.  The diagnosis was 
chronic cluster headaches.

The veteran underwent VA neurology consultation in March 1998 
for headaches.  His headaches were described as cluster 
occurring mostly on the left side with sharp and stabbing, 
retro-orbital pain with accompanying rhinorrhea, redness of 
the eye, congestion, and mild nausea.  The headaches lasted 
for a minute and sometimes occurred daily for 2 to 4 months 
during a cluster attack.  His last bout of cluster headaches 
was in January 1998.  He was taking propranolol and 
sumatriptan.  He had anisocoria with the left pupil around 2 
to 3 millimeters, but both were equally reactive to light, 
and there was very mild, discernible ptosis in the left eye 
without anhidrosis.  The impression was cluster headaches.

The veteran's VA vocational rehabilitation (Chapter 31) file 
reveals that he was terminated from a college rehabilitation 
program due to "two incompletes."  The date of last school 
attendance was in May 1999.

A VA report of the veteran's treatment in July 1999 notes 
that he was using sumatriptan for his headaches; that helped 
for one and 1/2 hours.  He reported spending a lot of time at 
home and said he was thrown out of a VA Chapter 31 study 
program because he was missing classes.  He reported having 
headaches 3 or 4 times a day.  He stated that the headaches 
lasted about 15 hours.  The assessment was chronic headaches.

The veteran underwent a VA neurological evaluation in March 
2001.  He reported cluster headaches that occurred 10 to 15 
times per year.  When he entered a cluster headaches cycle, 
the headaches could last for 4 weeks.  The longest the 
headaches had lasted was 4 months.  During the cycles he 
reported 2 to 3 headaches per day.  The headaches lasted from 
35 minutes to 2 to 3 hours, and during most episodes he could 
not function.  He reported lying down or going to a room to 
be by himself during an episode.  He reported that the pain 
was very severe and usually behind the left eye.  He had 
right and left eye tearing.  He reported that his jaw hurt. 
Occasionally, he had neck pain associated with the headaches.  
He was able to work, but reported having a reputation for 
being unreliable because of the cluster headaches.  He 
reported that he had to stay away from work during a period 
of cluster headaches.  His left pupil was smaller than the 
right pupil, and this was usually present during headaches.  
The examiner opined that the cluster headaches were severe 
and frequent.  The examiner opined that the right eye pain, 
the right eye tearing, the left pupil constriction, and the 
jaw pain was specifically attributable to the cluster 
headaches.  The examiner opined that the neck pain could be 
associated with the cluster headaches, but could also be 
associated with the veteran's cervicobrachial syndrome.  The 
examiner noted that the cluster headaches appeared to limit 
the veteran's ability to work because of their severity.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for an 
increased evaluation for cluster headaches, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the cluster headaches.  He 
and his representative has been provided with a statement of 
the case and supplemental statement of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claim, and essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claim and 
that there is no prejudice to him by appellate consideration 
of the claim at this time without a prior remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Hence, no further assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of the claim.  

In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, when the initial assignment 
of a disability rating has been appealed, the Board must 
consider the rating, and, if indicated, the propriety of a 
staged rating, from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Also, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The record shows that service connection has been granted for 
the veteran's cluster headaches.  This condition will be 
rated analogous to migraine headaches because the symptoms of 
cluster headaches are similar to the symptoms of migraine 
headaches.  See 38 C.F.R. § 4.20 (2001).

A 30 percent evaluation for migraine headaches requires 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation requires very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Code 8100.  This is the 
highest schedular evaluation for headaches, and is the rating 
requested on appeal.  Written Brief Presentation 2, March 12, 
2002.

A longitudinal review of the evidence reveals that the 
veteran has been receiving continuous treatment for cluster 
headaches since 1996.  The VA report of his neurological 
evaluation in May 1996 indicates that he was having headaches 
2 to 3 times a week, and that the headaches lasted from a few 
minutes to 2 hours.  The VA report of his treatment in July 
1996 indicates that he was having headaches 3 to 4 times a 
day, and that his last headache had lasted one and 1/2 hours.  
The VA report of his neurological examination in June 1997 
reveals that the cluster headaches were variable and 
intermittent sometimes lasting for months at a time and 
daily.

Statements from the veteran are to the effect that he was 
terminated from a VA vocational education program for missing 
classes due to his headaches, and VA vocational and 
rehabilitation records show that he was terminated from a 
college education program in May 1999.  The report of his VA 
neurological examination in March 2001 shows that he 
complained of having headaches 2 to 3 times per day, and that 
the headaches lasted from 35 minutes to 2 to 3 hours.  The 
veteran reported that he had to lie down or go to a room to 
be by himself during periods of severe headaches.  He 
reported that he was unable to function during the headaches 
episodes, and the examiner opined that the cluster headaches 
were severe and frequent.  The examiner also opined that the 
cluster headaches appeared to limit the veteran's ability to 
work.

After consideration of all the evidence, the Board finds that 
the veteran's cluster headaches are severe and frequent, and 
produce prostrating attacks that interfere with his ability 
to work.  Under the circumstances, the evidence supports 
granting a 50 percent evaluation for the cluster headaches 
under diagnostic code 8100.  The Board also finds that the 
evidence supports the assignment of a 50 percent evaluation 
for the cluster headaches, effective from the initial date of 
service connection in March 1997.  Fenderson v. West, 12 Vet. 
App. 119 (1999).



ORDER

A higher initial evaluation of 50 percent for cluster 
headaches, effective from March 1997, is granted, subject to 
the regulations applicable to the payment of monetary 
benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

